DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 November 2022 has been entered.

Claim Rejections - 35 USC § 102
Claim(s) 1-5, 8-14, 17-20, 24, 27, 32-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krupyshev et al. (US 2012/0141235) (“Krupyshev”).

    PNG
    media_image1.png
    475
    520
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    563
    829
    media_image2.png
    Greyscale

Krupyshev						Current Application
Claim 1: a frame (FIG. 16A/17/18C); 
a substrate transport arm connected to the frame, the substrate transport arm having more than one articulated links, articulation thereof describing each kinematic motion of the substrate transport arm relative to the frame (FIG. 18C, 85101,88102) throughout a complete range of kinematic motion of the substrate transport arm which kinematic motion characterizes substrate transfer and is described by each kinematic motion of at least one articulated link alone and in combination of all articulated links of the substrate transport arm inclusive of an end effector effecting the substrate transfer (end effector (at least one of 85104/85106) can enter chambers as in FIG.21A);
a drive section having at least one motor (FIG. 18C, at least one of 86650A/B/C) coupled to the substrate transport arm, wherein the at least one motor defines a kinematic portion of the drive section configured to effect each kinematic motion of the substrate transport arm , and the drive section includes an accessory portion adjacent the kinematic portion, wherein the accessory portion has another motor (FIG. 18C, at least one of 86650A/B/C), different and distinct from the at least one motor, the another motor of the accessory portion is operably coupled to and configured to drive one or more accessory device (other of at least one of 85104/85106) independent of each kinematic motion of the substrate transport arm and is disposed, with the at least one motor, separate and apart from each link of the substrate transport arm so that the another motor is not dependent from each link of the substrate transport arm (paragraph [0084], “For example, end effectors 85104, 85106 may be independently rotatably mounted to forearm link 85102 about wrist axis 87WR2 (FIG. 18C) and end effectors 85105, 85107 may be independently rotatably mounted to forearm link 85103 about wrist axis 87WR1 (FIG. 18C).”; accessory portion moves/rotates without the articulated links moving in FIG.19);
Claim 2: wherein the another motor of the accessory portion drives the one or more accessory device via at least one kinematic transmission coupling (paragraph [0084], “For example, end effectors 85104, 85106 may be independently rotatably mounted to forearm link 85102 about wrist axis 87WR2 (FIG. 18C) and end effectors 85105, 85107 may be independently rotatably mounted to forearm link 85103 about wrist axis 87WR1 (FIG. 18C).”; This disclosure is important since it shows that at least one of the accessory portions/end effectors are disclosed to be independently rotatably mounted with respect to the substrate transport arm.);
Claim 3: wherein the at least one kinematic transmission coupling extends across at least one articulated joint of the substrate transport arm (FIG. 18C);
Claims 4 and 13: wherein the one or more accessory device comprises one or more of a gripper mechanism, a wafer aligner, or an electric power generator (gripper mechanism via friction);
Claim 5: wherein the gripper mechanism is configured to grip an edge of a wafer or vertically grip a topside and backside of the wafer (grips part of a wafer that is construed to comprise the edge of the wafer);
Claim 8: wherein the at least one motor comprises three motors, each of the three motors configured to drive a respective one of vertical, rotational, or horizontal plane motion of the substrate transport arm (paragraph [0085]);
Claim 9: wherein the substrate transport apparatus comprises at least one tool for a processing apparatus (end effector is tool for processing);
Claim 10: providing a frame (FIG. 16A/17/18C) of a substrate transport apparatus; 
providing a substrate transport arm connected to the frame, the substrate transport arm having more than one articulated links, articulation thereof describing each kinematic motion of the substrate transport arm relative to the frame (FIG. 18C, 85101,88102) throughout a complete range of kinematic motion of the substrate transport arm which kinematic motion characterizes substrate transfer and is described by each kinematic motion of at least one articulated link alone and in combination of all articulated links of the substrate transport arm inclusive of an end effector effecting the substrate transfer (end effector (at least one of 85104/85106) can enter chambers as in FIG.21A); 
providing a drive section having at least one motor (FIG. 18C, at least one of 86650A/B/C) coupled to the substrate transport arm defining a kinematic portion of the drive section, and another motor adjacent the at least one motor (FIG. 18C, at least one of 86650A/B/C), the another motor being different and distinct from the at least one motor and defining an accessory portion (at least one of 85104/85106), the another motor being disposed, with the at least motor, separate and apart from each link of the substrate transport arm so that the another motor is not dependent from each link of the substrate transport arm (paragraph [0084], “For example, end effectors 85104, 85106 may be independently rotatably mounted to forearm link 85102 about wrist axis 87WR2 (FIG. 18C) and end effectors 85105, 85107 may be independently rotatably mounted to forearm link 85103 about wrist axis 87WR1 (FIG. 18C).”); 
driving, with the at least one motor, each kinematic motion of the substrate transport arm (FIG. 18C, at least one of 86650A/B/C); 
driving, with the another motor, the one or more accessory device independent of each kinematic motion of the substrate transport arm (paragraph [0084], “For example, end effectors 85104, 85106 may be independently rotatably mounted to forearm link 85102 about wrist axis 87WR2 (FIG. 18C) and end effectors 85105, 85107 may be independently rotatably mounted to forearm link 85103 about wrist axis 87WR1 (FIG. 18C).”; accessory portion moves/rotates without the articulated links moving in FIG.19);
Claim 11: driving, with at least one kinematic transmission coupling of the another motor of the accessory portion, the one or more accessory device (paragraph [0084], “For example, end effectors 85104, 85106 may be independently rotatably mounted to forearm link 85102 about wrist axis 87WR2 (FIG. 18C) and end effectors 85105, 85107 may be independently rotatably mounted to forearm link 85103 about wrist axis 87WR1 (FIG. 18C).”; This disclosure is important since it shows that at least one of the accessory portions/end effectors are disclosed to be independently rotatably mounted with respect to the substrate transport arm.);
Claim 12: wherein the at least one kinematic transmission coupling extends across at least one articulated joint of the substrate transport arm (FIG. 18C);
Claim 14: gripping, with the gripper mechanism, an edge of a wafer or vertically gripping a topside and backside of the wafer (grips part of a wafer that is construed to comprise the edge of the wafer);
Claim 17: wherein the at least one motor comprises three motors, the method further comprising driving, with each of the three motors, a respective one of vertical, rotational, or horizontal plane motion of the substrate transport arm (paragraph [0085]);
Claim 18: operating the one or more accessory device on the substrate transport arm in motion (paragraph [0085]; movement of at least one of 85104/85106);
Claim 19: operating the one or more accessory device on the substrate transport arm at a wafer holding station (paragraph [0085]; holding posture of at least one of 85104/85106);
Claim 20: a frame (FIG. 16A/17/18C); a base drive section connected to the frame and having more than one drive motors (FIG. 18C, at least one of 86650A/B/C); an articulated arm having more than one articulated links (FIG. 18C, 85101,88102), articulation thereof describing each kinematic motion of the substrate transport arm relative to the frame throughout a complete range of kinematic motion of the substrate transport arm which kinematic motion characterizes substrate transfer and is described by each kinematic motion of at least one articulated link alone and in combination of all articulated links of the substrate transport arm inclusive of an end effector effecting the substrate transfer (end effector (at least one of 85104/85106) can enter chambers as in FIG.21A), and the articulated arm is operably coupled to the base drive section wherein N number of the more than one drive motors are configured so as to coincidentally drive and effect each kinematic motion of the articulated arm with N number of degrees of freedom (DOF), defined by the N number of the more than one drive motors along a motion path described by at least one of the N number of DOF (paragraph [0085], “The three axis drive system 86634 generally comprises a drive shaft assembly 86641 and three motors 86642, 86644, 86646 substantially similar to that described above with respect to FIG. 9. In this aspect, the drive shaft assembly 86641 has three drive shafts 86650A, 86650B, 86650C. As may be realized the drive system may not be limited to three motors and three drive shafts.”); and an accessory device (at least one of 85104/85106) connected to the articulated arm and operably coupled to the base drive section, wherein the base drive section has at least one drive motor, of the more than one drive motors, that is an accessory drive motor (FIG. 18C, at least one of 86650A/B/C) so that the accessory drive motor is not dependent from each link of the articulated arm, the accessory drive motor being different and distinct from each of the N number of the more than one drive motors defining each of the N number of DOF describing each motion path, the accessory drive motor being operably coupled to the accessory device so as to power the accessory device (paragraph [0084], “For example, end effectors 85104, 85106 may be independently rotatably mounted to forearm link 85102 about wrist axis 87WR2 (FIG. 18C) and end effectors 85105, 85107 may be independently rotatably mounted to forearm link 85103 about wrist axis 87WR1 (FIG. 18C).”; accessory portion moves/rotates without the articulated links moving in FIG.19);
Claim 24: wherein the accessory device comprises one or more of a gripper mechanism, a wafer aligner, or an electric power generator (gripper);
Claim 27: wherein the more than one drive motors comprises three drive motors, each of the three drive motors configured to drive a respective one of vertical or rotational motion of the articulated arm (FIG. 17; rotational motion);
Claim 32: wherein the another motor drives the one or more accessory device through a transmission coupling that extends through the substrate transport arm (FIG. 18C);
Claim 33: wherein one or more of the at least one motor and the another motor include rotors disposed within an isolated environment in which the substrate transport arm operates and stators disposed outside the isolated environment (end of paragraph [0085]).

Claim(s) 1, 7, 10, 16, 20-25, and 28-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kremerman (US 7891935).
Claim 1: a frame (FIG. 63D, 18); 
a substrate transport arm connected to the frame, the substrate transport arm having more than one articulated links, articulation thereof describing each kinematic motion of the substrate transport arm relative to the frame (Inner Link) throughout a complete range of kinematic motion of the substrate transport arm which kinematic motion characterizes substrate transfer and is described by each kinematic motion of at least one articulated link alone and in combination of all articulated links of the substrate transport arm inclusive of an end effector effecting the substrate transfer (column 18, lines 34-39 discloses that the end effector may be independently rotated);
a drive section having at least one motor (at least one of M1-M6) coupled to the substrate transport arm, wherein the at least one motor defines a kinematic portion of the drive section configured to effect each kinematic motion of the substrate transport arm , and the drive section includes an accessory portion adjacent the kinematic portion, wherein the accessory portion has another motor (at least one of M1-M6), different and distinct from the at least one motor, the another motor of the accessory portion is operably coupled to and configured to drive one or more accessory device (at least one of Outer Link and/or E1/E2) independent of each kinematic motion of the substrate transport arm and is disposed, with the at least one motor, separate and apart from each link of the substrate transport arm so that the another motor is not dependent from each link of the substrate transport arm (column 18, lines 34-39 discloses that the accessory portion may be independently rotated separately from the articulated links);
Claims 7 and 16: wherein the at least one motor is N number of motors providing the substrate transport arm with N degrees of freedom (FIG. 63D descriptions; column 18, lines 34-39);
Claim 10: providing a frame (FIG. 63D, 18) of a substrate transport apparatus; 
providing a substrate transport arm connected to the frame, the substrate transport arm having more than one articulated links, articulation thereof describing each kinematic motion of the substrate transport arm relative to the frame (Inner Link) throughout a complete range of kinematic motion of the substrate transport arm which kinematic motion characterizes substrate transfer and is described by each kinematic motion of at least one articulated link alone and in combination of all articulated links of the substrate transport arm inclusive of an end effector effecting the substrate transfer (column 18, lines 34-39 discloses that the end effector may be independently rotated); 
providing a drive section having at least one motor (at least one of M1-M6) coupled to the substrate transport arm defining a kinematic portion of the drive section, and another motor adjacent the at least one motor (at least one of M1-M6), the another motor being different and distinct from the at least one motor and defining an accessory portion (at least one of Outer Link and/or E1/E2), the another motor being disposed, with the at least motor, separate and apart from each link of the substrate transport arm so that the another motor is not dependent from each link of the substrate transport arm (column 18, lines 34-39); 
driving, with the at least one motor, each kinematic motion of the substrate transport arm (FIG. 63D descriptions; column 18, lines 34-39); 
driving, with the another motor, the one or more accessory device independent of each kinematic motion of the substrate transport arm (FIG. 63D descriptions; column 18, lines 34-39 discloses that the accessory portion may be independently rotated separately from the articulated links);
Claim 20: a frame (FIG. 63D, 18); a base drive section connected to the frame and having more than one drive motors (at least one of M1-M6); an articulated arm (Inner Link) having more than one articulated links, articulation thereof describing each kinematic motion of the substrate transport arm relative to the frame throughout a complete range of kinematic motion of the substrate transport arm which kinematic motion characterizes substrate transfer and is described by each kinematic motion of at least one articulated link alone and in combination of all articulated links of the substrate transport arm inclusive of an end effector effecting the substrate transfer (column 18, lines 34-39 discloses that the end effector may be independently rotated), and the articulated arm is operably coupled to the base drive section wherein N number of the more than one drive motors are configured so as to coincidentally drive and effect each kinematic motion of the articulated arm with N number of degrees of freedom (DOF), defined by the N number of the more than one drive motors along a motion path described by at least one of the N number of DOF (FIG. 63D descriptions; column 18, lines 34-39); and an accessory device (at least one of Outer Link and/or E1/E2) connected to the articulated arm and operably coupled to the base drive section, wherein the base drive section has at least one drive motor, of the more than one drive motors, that is an accessory drive motor (at least one of M1-M6) so that the accessory drive motor is not dependent from each link of the articulated arm, the accessory drive motor being different and distinct from each of the N number of the more than one drive motors defining each of the N number of DOF describing each motion path, the accessory drive motor being operably coupled to the accessory device so as to power the accessory device (FIG. 63D descriptions; column 18, lines 34-39 discloses that the accessory portion may be independently rotated separately from the articulated links);
Claim 21: wherein the more than one drive motors are in a common housing (FIG. 63D);
Claim 22: wherein the accessory device has a DOF motion axis that is accessory to each motion path (FIG. 63D descriptions; column 18, lines 34-39);
Claim 23: an accessory kinematic transmission operably coupling the accessory drive motor and accessory device, and having at least one kinematic transmission member movably mounted within an articulated arm portion of the articulated arm, through which kinematic transmission member drive torque, generated by the accessory drive motor, is transferred to the accessory device so as to effect drive power of the accessory device independent of the N number of DOF of the kinematic motion of the articulated arm (FIG. 63D; at least one of the pulleys);
Claim 24: wherein the accessory device comprises one or more of a gripper mechanism, a wafer aligner, or an electric power generator (gripper);
Claim 25: wherein the gripper mechanism is configured to grip an edge of a wafer or vertically grip a topside and backside of the wafer (E1/E2 grip at least edge of wafer);
Claim 28: wherein the workpiece transport apparatus comprises at least one tool for a processing apparatus (transporting wafer is processing wafer);
Claim 29: wherein the at least one motor and the another motor of the drive section are coupled to a coaxial drive shaft arrangement for driving a respective one of the one or more accessory device and the kinematic motion of the substrate transport arm (FIG. 63D);
Claim 30: wherein the one or more accessory device is disposed on the substrate transport arm (accessory goes through/is disposed on the arm);
Claim 31: wherein the another motor of the drive section is disposed directly adjacent one of the at least one motor of the drive section (FIG. 63D).

Claim Rejections - 35 USC § 103
Claim(s) 6, 15, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krupyshev in view of Genov et al. (US 5,789,890) (“Genov”). Krupyshev discloses all the limitations of the claims as discussed above. 
Krupyshev does not directly show:
Claim 6: wherein the wafer aligner is configured for one or more of detecting a missing wafer, detecting a wafer thickness, and monitoring in- situ movement, via feedback from the another motor of the accessory portion;
Claim 15: detecting, with the wafer aligner, a missing wafer, a wafer thickness, and/or monitoring in-situ movement, via feedback from the another motor of the accessory portion;
Claim 26: wherein the wafer aligner is configured for one or more of detecting a missing wafer, detecting a wafer thickness, and monitoring in- situ movement, via feedback from the another motor of the accessory portion.
Genov shows a similar device having:
Claim 6: wherein the wafer aligner is configured for one or more of detecting a missing wafer, detecting a wafer thickness, and monitoring in- situ movement, via feedback from the another motor of the accessory portion (column 16, lines 45-58);
Claim 15: detecting, with the wafer aligner, a missing wafer, a wafer thickness, and/or monitoring in-situ movement, via feedback from the another motor of the accessory portion (column 16, lines 45-58);
Claim 26: wherein the wafer aligner is configured for one or more of detecting a missing wafer, detecting a wafer thickness, and monitoring in- situ movement, via feedback from the another motor of the accessory portion (column 16, lines 45-58);
for the purpose of accurately and efficiently picking them up and delivering them for processing (column 16, lines 45-58). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Krupyshev as taught by Genov and include Genov’s similar device having:
Claim 6: wherein the wafer aligner is configured for one or more of detecting a missing wafer, detecting a wafer thickness, and monitoring in- situ movement, via feedback from the another motor of the accessory portion;
Claim 15: detecting, with the wafer aligner, a missing wafer, a wafer thickness, and/or monitoring in-situ movement, via feedback from the another motor of the accessory portion;
Claim 26: wherein the wafer aligner is configured for one or more of detecting a missing wafer, detecting a wafer thickness, and monitoring in- situ movement, via feedback from the another motor of the accessory portion;
for the purpose of accurately and efficiently picking them up and delivering them for processing.

Double Patenting
Claims 1-33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-33 of U.S. Patent No. 11,020,852 (“USPN”). Although the claims at issue are not identical, they are not patentably distinct from each other because all the subject matter of the current application resides in the subject matter of USPN. For example, there is an end effector in USPN in addition to the substrate transport arm (etc.).

Response to Arguments
Applicant's arguments filed 22 November 2022 have been fully considered but they are not persuasive.
Re. Krupyshev, the end effector (at least one of 85104/85106) can enter chambers as in FIG.21A. Also, the accessory portion moves/rotates without the articulated links moving in FIG.19.
Re. Kremerman, column 18, lines 34-39 discloses that the accessory portion may be independently rotated separately from the articulated links. Also, column 18, lines 34-39 discloses that the accessory portion may be independently rotated separately from the articulated links.
The double patent rejections remain above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652